In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
PAUL GRABAREK,           *                           No. 13-817V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *                           Filed: September 23, 2014
v.                       *
                         *                           Stipulation; Tetanus-Diphtheria-
SECRETARY OF HEALTH      *                           acellular Pertussis (“Tdap”) vaccine;
AND HUMAN SERVICES,      *                           Chronic Inflammatory Demyelinating
                         *                           Polyradiculoneuropathy (“CIDP”);
             Respondent. *                           attorneys’ fees and costs.
*********************

Edward Kraus, Law Offices Chicago-Kent College of Law, Chicago, IL, for
Petitioner;
Claudia Gangi, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 19, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Paul Grabarek on October 21, 2013. In his
petition, Mr. Grabarek alleged that the tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), and which he received on July 21, 2011, caused him to suffer
chronic inflammatory demyelinating polyradiculoneuropathy (“CIDP”). Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.

      Respondent denies that the Tdap vaccine caused petitioner’s alleged CIDP,
any other injury, or his current disabilities.
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages and attorneys’ fees and costs, on the
terms set forth therein.

       Compensation awarded in that stipulation includes:

       A. A lump sum payment of $340,000.00 in the form of a check payable
          to Paul Grabarek, petitioner. This amount represents compensation
          for all damages that would be available under 42 U.S.C. §300aa-
          15(a); and

       B. A lump sum of $27,632.00 in the form of a check payable jointly to
          petitioner and petitioner’s attorney, Edward Kraus, Law Offices,
          Chicago-Kent College of Law, 565 West Adams Street, Suite 600,
          Chicago, IL, 60661, for attorneys’ fees and costs available under 42
          U.S.C. §300aa-15(e); and

       C. A lump sum of $1,104.91 in the form of a check payable to petitioner
          for out-of-pocket expenses that were incurred by petitioner in
          proceeding on the petition, in accordance with General Order #9.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-817V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master



       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00817-UNJ Document 23 Filed 09/19/14 Page 1 of 5
Case 1:13-vv-00817-UNJ Document 23 Filed 09/19/14 Page 2 of 5
Case 1:13-vv-00817-UNJ Document 23 Filed 09/19/14 Page 3 of 5
Case 1:13-vv-00817-UNJ Document 23 Filed 09/19/14 Page 4 of 5
Case 1:13-vv-00817-UNJ Document 23 Filed 09/19/14 Page 5 of 5